Per Curiam,:

The petition in this action contained the usual allegations necessary for recovery upon a fire-insurance policy. The answer alleged breaches of various provisions of the policy as absolving the defendant from liability. The reply sought to avoid the effect of the defenses propounded in the answer. Upon the trial the court instructed the jury upon all the issues raised by the pleadings, and concluded by advising them that the only question left for their determination was the amount of plaintiff’s recovery. No exceptions were taken to these instructions. All the errors assigned relate to matters covered by the charge to the jury, and since this was submitted to as correct the judgment of the district court is affirmed.